Vandyke had a lien on the logs for driving them. 2 Kent Com. 635, and notes; Jacobs v. Knapp, 50 N.H. 71, 76. That lien the defendant was compelled to discharge before he could have the plaintiffs' logs to apply on his contract with Vandyke. Having discharged it, the amount paid for that purpose was money paid, laid out, and expended for the plaintiffs, and was proper matter of defence against their claim for pay for the logs. Upon the facts stated, the defendant is entitled to
Judgment on the report.
ALLEN, J., did not sit: the others concurred.